FILE COPY

                                                                             NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES

                                     Court of Appeals
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
                                                                             100 E. CANO, 5TH FLOOR
  NORA L. LONGORIA
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ                Thirteenth District of Texas              956-318-2403 (FAX)



                                         November 13, 2013

      Hon. Veronica Bates                           Hon. Katherine K. Elrich
      Attorney at Law                               Attorney at Law
      901 Main St., Suite 5200                      901 Main St., Suite 5200
      Dallas, TX 75202                              Dallas, TX 75202

      Hon. Alissa K. Christopher                    Hon. Raul A. Guajardo
      Attorney at Law                               Law Office of Raul A. Guajardo
      901 Main St., Suite 5200                      706 E. University Drive
      Dallas, TX 75202                              Edinburg, TX 78539


      Re:       Cause No. 13-13-00469-CV
      Tr.Ct.No. CL-10-0112-B
      Style:    IN RE FIRST MERCURY INSURANCE COMPANY


              Enclosed please find the opinion issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: County Court at Law No. 8
           Hon. Arturo Guajardo Jr.
           Hon. Rolando Olvera, Presiding Judge, Fifth Administrative Judicial Region